McCOY, P. J.
The questions involved in this action are very similar to those in Hollenbeck v. Louden et al, 35 S. D. 320, 152 N. W. 116, heretofore decided. B-oth appeals were argued together. The opinion in the Hollenbeck case applies to this case as well. The judgment entered in this case is, in effect, in no manner in conflict with the decision in the Hollenbeck case. The intervening creditors, whose claims accrued during the time the Hollenbeck mortgage was withheld from record, dis*335place Hollenbeck as to a portion of his debt secured by the first mortgage.
The judgment appealed from is affirmed.